As filed with the Securities and Exchange Commission on September 5, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) M. Brent Wertz Wertz York Capital Management Group LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-238-4800 Registrant’s telephone number, including area code Date of fiscal year end: 12/31/2013 Date of reporting period: 06/30/2013 Item 1. Reports to Stockholders. Semi-annual Report June 30, 2013 Fund Adviser: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL 33604 Toll Free: 866-319-3655 Must be preceded or accompanied by a prospectus. Please read it carefully before investing. THE CORE FUND FUND PROFILE JUNE 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) U.S. Government & Agency Obligations 78.90 % U.S. Treasury Obligations 8.47 % Short Term Investments 10.72 % Other Assets in Excess of Liabilities % Total Net Assets % 2 THE CORE FUND EXPENSE EXAMPLE JUNE 30, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees; and indirect ongoing costs, including management fees and other Fund operating expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the six month period of January 1, 2013 through June 30, 2013. Actual expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. ExpensesPaid DuringPeriod* Beginning Ending January1,2013 AccountValue AccountValue Through January1,2013 June 30, 2013 June 30,2013 Actual - Class I $ $ $ Hypothetical (5% return before expenses) Actual - Class Y $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.76% for Class I and 0.56% for Class Y, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181 days/365 days (to reflect the one-half year period). The Fund’s ending account value on the first line in the table is based on its actual total return of (0.43%) for Class I and (0.43)% for Class Y for the six-month period of January 1, 2013 to June 30, 2013. 3 THE CORE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2013 (Unaudited) Principal Fair Amount Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - 78.90% FHLB - 11.33% 0.188%, 01/17/2017 (a) $ $ 0.200%, 09/12/2013 0.210%, 08/20/2013 0.531%, 06/11/2015 (a) 1.050%, 04/17/2023 (b) 5.250%, 12/11/2020 (b) Series 1239, 4.805%, 08/20/2015 Series YN-2017, 5.250%, 09/15/2017 FHLMC - 21.32% 0.500%, 02/24/2015 1.000%, 09/27/2017 (b) 1.000%, 05/14/2018 (b) 1.875%, 03/13/2019 5.680%, 02/03/2027 (b) Pool G0-8511, 2.500%, 11/01/2042 (b) Pool 1B1691, 3.012%, 05/01/2034 (a) Pool E01489, 4.500%, 11/01/2018 Pool T6-9024, 4.500%, 06/01/2042 Pool G12402, 5.000%, 11/01/2021 Pool G30284, 5.000%, 02/01/2026 Pool N3-1477, 5.000%, 01/01/2038 Pool G11759, 5.500%, 12/01/2018 Pool 1G2084, 5.620%, 08/01/2037 (a) Pool 1N1628, 5.676%, 06/01/2037 (a) Pool C91000, 6.000%, 11/01/2026 Pool D97199, 6.000%, 02/01/2027 Pool G30360, 6.000%, 10/01/2027 Pool 847661, 6.084%, 12/01/2036 (a) Series 4057, 0.649%, 06/15/2042 (a) Series 4165, 1.500%, 02/15/2028 (b) Series 4170, 1.625%, 02/15/2028 Series 3726, 2.000%, 08/15/2020 Series 4050, 2.000%, 05/15/2041 Series 4171, 2.000%, 06/15/2042 (b) Series 3726, 2.500%, 04/15/2025 Series 4088, 2.500%, 12/15/2040 Series 3726, 2.750%, 04/15/2025 Series 4001, 3.000%, 02/15/2027 Series 3743, 3.500%, 10/15/2024 Series 3766, 3.500%, 11/15/2024 Series 3789, 3.500%, 07/15/2028 Series 3780, 3.750%, 04/15/2024 Series 3659, 4.000%, 04/15/2025 Series 2776, 4.000%, 01/15/2034 Series 2827, 4.500%, 01/15/2023 Series 3499, 4.500%, 08/15/2036 Series 3828, 4.500%, 03/15/2041 Series 2542, 5.000%, 12/15/2017 Series 2941, 5.000%, 05/15/2033 Series 3414, 5.000%, 12/15/2036 Series 3635, 5.000%, 02/15/2038 Series 3349, 6.000%, 09/15/2036 The accompanying notes are an integral part of these financial statements. 4 FNMA - 38.77% 0.500%, 08/21/2018 $ $ 0.550%, 11/27/2017 0.600%, 11/14/2017 0.625%, 09/26/2017 0.625%, 09/27/2017 0.700%, 08/22/2017 0.700%, 01/30/2018 0.750%, 09/12/2017 1.000%, 09/20/2017 (b) 1.050%, 08/28/2017 1.250%, 09/27/2018 (b) 1.330%, 10/24/2019 (b) 1.500%, 02/20/2018 3.090%, 09/01/2016 6.000%, 04/18/2036 (b) Pool 843024, 2.035%, 09/01/2035 (a) Pool AM2273, 2.110%, 01/01/2020 (b) Pool 802854, 2.328%, 12/01/2034 (a) Pool 851297, 2.468%, 09/01/2035 (a) Pool 735529, 2.483%, 08/01/2034 (a) Pool MA1168, 2.500%, 09/01/2022 Pool AM3112, 2.530%, 04/01/2023 Pool 826046, 2.537%, 07/01/2035 (a) Pool 469239, 2.690%, 10/01/2018 Pool MA1394, 3.000%, 04/01/2043 (b) Pool 468919, 3.150%, 08/01/2018 Pool 467390, 4.160%, 03/01/2021 Pool 467944, 4.250%, 04/01/2021 Pool 725647, 4.500%, 07/01/2019 Pool MA0706, 4.500%, 04/01/2031 Pool AI5924, 4.500%, 07/01/2041 Pool 254985, 5.000%, 11/01/2023 Pool 255182, 5.500%, 04/01/2024 Pool AA3303, 5.500%, 06/01/2038 Pool 889634, 6.000%, 02/01/2023 Pool 256962, 6.000%, 11/01/2027 Pool 256651, 6.000%, 03/01/2037 Pool 941676, 6.000%, 05/01/2037 Pool 256890, 6.000%, 09/01/2037 Series 2012-131, 0.550%, 09/25/2042 (a) Series 2013-6, 1.500%, 01/25/2043 (b) Series 2010-116, 2.000%, 08/25/2020 Series 2012-145, 2.000%, 01/25/2033 (b) Series 2011-33, 3.000%, 02/25/2038 Series 2011-49, 3.500%, 12/25/2028 Series 2010-149, 3.500%, 11/25/2040 (b) Series 2010-57, 3.750%, 06/25/2025 Series 2010-79, 4.000%, 09/25/2024 Series 2011-17, 4.000%, 08/25/2025 Series 2010-19, 4.000%, 02/25/2039 Series 2010-15, 4.000%, 03/25/2039 Series 2003-74, 4.500%, 08/25/2018 Series 2003-80, 4.500%, 08/25/2018 Series 2008-51, 4.500%, 11/25/2022 Series 2004-28, 4.500%, 01/25/2034 Series 2007-B2, 5.500%, 12/25/2020 Series 2007-42, 5.500%, 01/25/2036 Series 2006-126, 5.500%, 04/25/2036 Series 2001-64, 6.000%, 11/25/2016 The accompanying notes are an integral part of these financial statements. 5 GNMA - 7.48% Pool 80965, 1.750%, 07/20/2034 (a) $ $ Pool 82212, 3.000%, 11/20/2038 (a) Pool 004362M, 5.000%, 02/20/2039 Pool 80825, 5.500%, 02/20/2034 (a) Pool 686743, 5.500%, 05/20/2038 Series 2010-112, 2.000%, 03/16/2035 Series 2010-50, 2.500%, 12/20/2038 Series 2010-113, 2.500%, 02/16/2040 Series 2011-52, 3.000%, 05/16/2039 Series 2011-75, 3.500%, 05/16/2041 Series 2009-74, 4.000%, 05/20/2039 Series 2009-104, 4.250%, 07/20/2036 Series 2008-6, 4.250%, 09/20/2037 Series 2010-14, 4.500%, 02/16/2040 Series 2010-61, 5.000%, 05/20/2021 Series 2003-97, 5.000%, 05/20/2033 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $133,867,831) U.S. TREASURY OBLIGATIONS - 8.47% U.S. Treasury Notes 0.625%, 4/30/2018 1.000%, 5/31/2018 Total U.S. TREASURY OBLIGATIONS (Cost $14,781,248) Principal Fair Amount/Shares Value SHORT-TERM INVESTMENTS - 10.72% Money Market Funds - 7.69% Morgan Stanley Institutional Liquidity Fund - Government Portfolio, 0.05% (c) Morgan Stanley Institutional Liquidity Funds - Prime Portfolio, 0.07% (c) Fidelity Institutional Prime Money Market Portfolio, 0.08% (c) TOTAL MONEY MARKET FUNDS (Cost $13,299,904) COMMERCIAL PAPER - 1.73% Abbey National North America, LLC, 0.00%, 08/30/2013 TOTAL COMMERCIAL PAPER (Cost $2,998,000) CERTIFICATES OF DEPOSIT - 1.30% Bank of Baroda, 0.65%, 12/20/2013 Bank Of China (NY), 0.60%, 03/26/2014 Beal Bank USA, 0.40%, 12/18/2013 BMW Bank North America, 0.75%, 09/22/2014 Discover Bank, 1.65%, 08/29/2017 Doral Bank, 0.50%, 07/31/2014 Firstbank Puerto Rico, 0.80%, 11/03/2014 State Bank of India/NY, 0.75%, 01/26/2015 Safra National Bank, 0.40%, 12/30/2013 TOTAL CERTIFICATES OF DEPOSIT (Cost $2,250,000) TOTAL SHORT-TERM INVESTMENTS (Cost $18,547,904) Total Investments (Cost $167,196,983) - 98.09% $ Other Assets in Excess of Liabilities - 1.91% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of June 30, 2013. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources. Such values are approved on a quarterly basis by the Board of Trustees. The total fair value of such securities at June 30, 2013 is $45,973,184, which represents 26.57% of total net assets. (c) The rate listed is the fund’s 7-day yield as of June 30, 2013. The accompanying notes are an integral part of these financial statements. 6 THE CORE FUND SCHEDULE OF WRITTEN OPTIONS JUNE 30, 2013 (Unaudited) Contracts (100 shares Fair percontract) Value PUT OPTIONS - 0.03% U.S. Treasury 10-Year Note, Futures Contract Expiration: August 2013, Exercise Price: $130.00 $ TOTAL OPTIONS WRITTEN (Premiums received $55,942) $ As of June 30, 2013, margin deposits of $642,826 have been pledged in connection with written options and open short futures contracts, a portion of which represents the required initial margin deposit on open short positions, as well as, the collateral for written options contracts. The accompanying notes are an integral part of these financial statements. 7 THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS JUNE 30, 2013 (Unaudited) Unrealized Number Appreciation of Contracts (Depreciation) 8 90 Day Eurodollar Futures Contract $ Expiring September 2014 (Underlying Face Amount at Fair Value $1,988,700) 8 90 Day Eurodollar Futures Contract 74 Expiring December 2014 (Underlying Face Amount at Fair Value $1,986,500) 8 90 Day Eurodollar Futures Contract ) Expiring March 2015 (Underlying Face Amount at Fair Value $1,983,500) 8 90 Day Eurodollar Futures Contract ) Expiring June 2015 (Underlying Face Amount at Fair Value $1,979,700) 8 90 Day Eurodollar Futures Contract Expiring September 2015 (Underlying Face Amount at Fair Value $1,975,100) 8 90 Day Eurodollar Futures Contract Expiring December 2015 (Underlying Face Amount at Fair Value $1,970,000) 8 90 Day Eurodollar Futures Contract Expiring March 2016 (Underlying Face Amount at Fair Value $1,964,700) 8 90 Day Eurodollar Futures Contract Expiring June 2016 (Underlying Face Amount at Fair Value $1,959,500) 8 90 Day Eurodollar Futures Contract Expiring September 2016 (Underlying Face Amount at Fair Value $1,954,400) 8 90 Day Eurodollar Futures Contract Expiring December 2016 (Underlying Face Amount at Fair Value $1,949,800) 8 90 Day Eurodollar Futures Contract Expiring March 2017 (Underlying Face Amount at Fair Value $1,945,700) 8 90 Day Eurodollar Futures Contract Expiring June 2017 (Underlying Face Amount at Fair Value $1,941,700) U.S. Treasury 10-Year Note Futures Contract Expiring September 2013 (Underlying Face Amount at Fair Value $37,968,750) 65 U.S. Treasury 5-Year Note Futures Contract Expiring September 2013 (Underlying Face Amount at Fair Value $7,868,047) TOTAL SHORT FUTURES CONTRACTS $ As of June 30, 2013, margin deposits of $642,826 have been pledged in connection with written options and open short futures contracts, a portion of which represents the required initial margin deposit on open short positions, as well as, the collateral for written options contracts. The accompanying notes are an integral part of these financial statements. 8 THE CORE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2013 (Unaudited) Assets: Investments, at fair value (cost: $167,196,983) $ Receivables: Securities sold Capital shares purchased Interest Other receivables Variation margin on futures contracts Deposit at broker Prepaid expenses Total Assets Liabilities: Options written, at fair value (proceeds: $55,942) Advisory fees Shareholder servicing fees payable Audit expenses Accounting expenses Custody expenses Trustee fees Accrued expenses Total Liabilities Net Assets $ Net Assets consist of: Paid-in capital Accumulated undistributed net investment income (loss) ) Net accumulated realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments Written options contracts ) Futures contracts Net Assets $ Class I Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($1,986,937 / 216,757 shares) $ Class Y Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($171,050,327 / 18,646,495 shares) $ The accompanying notes are an integral part of these financial statements. 9 THE CORE FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) Investment Income: Interest $ Total Investment Income: Expenses: Investment advisory fees (See Note 5) Service fees (See Note 5) Class I Class Y Compliance officer compensation fees Legal expenses Rating agency fees Accounting expenses Insurance expenses Audit expenses Custody expenses Trustee fees Transfer agent expenses Interest expense Other expenses Total Expenses: Expenses waived and reimbursed (See Note 5) Class I ) Class Y ) Total Waivers: ) Total Net Expenses: Net investment income Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments Purchased options ) Written options Futures contracts Net change in unrealized appreciation (depreciation) on transactions from: Investments ) Written options contracts ) Futures contracts Net realized and unrealized gain (loss) on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 10 THE CORE FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the June 30, 2013 Year Ended (Unaudited) December 31, 2012 Increase (Decrease) in Net Assets Operations: Net investment income $ $ Net realized gain (loss) on investments, options, and futures contracts ) Net change in unrealized appreciation (depreciation) on investments and futures contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income - Class I ) ) Net investment income - Class Y ) ) Total distributions ) ) Capital share transactions: Shares sold: Class I — Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I — ) Class Y ) ) Decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income (loss) $ ) $ Share Transactions: Shares sold: Class I — Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I — ) Class Y ) ) Net decrease from share transactions ) ) The accompanying notes are an integral part of these financial statements. 11 THE CORE FUND STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) Increase (decrease) in cash Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash from operating activities: Purchases of investment securities ) Proceeds from disposition of investment securities Purchase of short term investment securities, net Accretion of discount/amortization of premium, net Increase in deposits with brokers for futures ) Decrease in receivable for securities sold Decrease in interest receivable Decrease in other receivables Increase in prepaid expenses ) Decrease in receivable for variation margin, net Increase in options written Decrease in accrued advisory fees ) Decrease in accrued expenses ) Unrealized depreciation on investment securities and options Net realized gain on investment securities ) Net realized loss on purchased options Net cash provided by operating activities Cash flows used in financing activities: Proceeds from shares sold Payment on shares redeemed ) Distributions paid in cash ) Net cash used in financing activities ) Net decrease in cash — Cash: Beginning balance — Ending balance $ — Supplemental information: Cash paid for interest expense $ Noncash financing activity - reinvestment of dividend distributions $ The accompanying notes are an integral part of these financial statements. 12 THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD) CLASS I For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, 2012 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 For the Year Ended
